Per Curiam,
We are clearly of the opinion that the right to traverse an inquisition of lunacy which is confined to “ persons aggrieved ” by the terms of our Act of May 8,1874, P. L. 122, Purd. D. 1272,. pi. 16, includes only persons related to the lunatic by blood or marriage, and persons having an interest in his estate. The' very point was ruled by the prerogative court of New Jersey in Rorback v. Van Blarcom, 5 C. E. Green (N. J.), 461, under a provision of the constitution of that state which contains similar language to our own law of 1874. This conclusion is strongly fortified by the consideration- that the proceedings in lunacy are not conclusive upon strangers, and the fact of lunacy is no defense in an action for the recovery of compensatory damages for a tort in which wrongful or malicious intent is not an essential element: Mutual Fire Insurance Co. v. Showalter, 3 Pa. Superior Ct. 452. The exhaustive opinion of Rice, P. J., in that case contains a full review of the whole subject.
Decree affirmed and appeal dismissed at the cost of the appellant.